USCA11 Case: 20-10777     Date Filed: 06/14/2021   Page: 1 of 13



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10777
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 9:19-cr-80024-RAR-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

PAUL E. SENAT,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 14, 2021)

Before JORDAN, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-10777        Date Filed: 06/14/2021   Page: 2 of 13



      Paul Senat appeals his convictions and sentences for theft of government

money, in violation of 18 U.S.C. § 641, and aiding and assisting the preparation of

false tax returns, in violation of 26 U.S.C. § 7206(2). On appeal, he first argues

that there was insufficient evidence to convict him because the jury’s verdict was

inconsistent and because the government failed to present direct evidence that he

prepared the tax returns. Next, he argues that the district court erred in denying his

motion for mistrial based on a prejudicial statement by a witness because the

statement was so damaging the curative instructions were insufficient. Next, he

argues the district court incorrectly used an extrapolation method to calculate the

total monetary loss because it should have investigated each tax return individually

to show that any loss was due to fraud and not just negligence or mistake. Finally,

he argues that the district court erred in assessing a two-step guideline

enhancement for being a leader of a criminal scheme because he did not direct the

actions of any other tax preparer.

                                          I.

      We review “de novo whether there is sufficient evidence in the record to

support a jury’s verdict in a criminal trial, viewing the evidence in the light most

favorable to the government, and drawing all reasonable factual inferences in favor

of the jury’s verdict.” United States v. Jiminez, 564 F.3d 1280, 1284 (11th Cir.

2009). The district court’s denial of a motion for judgment of acquittal “will be


                                          2
         USCA11 Case: 20-10777        Date Filed: 06/14/2021   Page: 3 of 13



upheld if a reasonable trier of fact could conclude that the evidence establishes the

defendant’s guilt beyond a reasonable doubt.” United States v. Rodriguez, 218

F.3d 1243, 1244 (11th Cir. 2000). The test is the same even where most of the

evidence is circumstantial. United States v. Morris, 20 F.3d 1111, 1114 (11th Cir.

1994).

      “It is not necessary that the evidence exclude every reasonable hypothesis of

innocence or be wholly inconsistent with every conclusion except that of guilt,

provided a reasonable trier of fact could find that the evidence establishes guilt

beyond a reasonable doubt.” United States v. Young, 906 F.2d 615, 618 (11th Cir.

1990). This is so because “[a] jury is free to choose among reasonable

constructions of the evidence.” United States v. Vera, 701 F.2d 1349, 1357 (11th

Cir. 1983) (quotation marks omitted). Thus, we must sustain a verdict where

“there is a reasonable basis in the record for it.” United States v. Farley, 607 F.3d

1294, 1333 (11th Cir. 2010) (quotation marks omitted).

      We assume that “the jury made all credibility choices in support of the

verdict.” United States v. Wilchcombe, 838 F.3d 1179, 1188 (11th Cir. 2016).

Additionally, “[e]ach count in an indictment is separately considered,” meaning

that “inconsistency between verdicts on different counts of the indictment does not

vitiate convictions on those counts of which the defendant is found guilty.” United




                                          3
         USCA11 Case: 20-10777        Date Filed: 06/14/2021   Page: 4 of 13



States v. Rosenthal, 793 F.2d 1214, 1229 (11th Cir.), modified, 801 F.2d 378 (11th

Cir. 1986).

      It is illegal to knowingly receive, conceal, or retain stolen government

money or property with the intent to convert it to one’s own use or gain. 18 U.S.C.

§ 641. In order for a defendant to be convicted of theft of government property

under 18 U.S.C. § 641, the government must establish that “(1) the money

described in the indictment belonged to the United States or an agency thereof;

(2) the defendant appropriated the property to his own use; and (3) the defendant

did so knowingly with intent to deprive the government of the money.” United

States v. Wilson, 788 F.3d 1298, 1309 (11th Cir. 2015). “[T]o establish the

requisite criminal intent, the government need only prove that defendant

knowingly used government property for [his] own purpose[] in a manner that

deprived the government of the use of that property.” Id. (quotation marks

omitted, second and third alterations in original).

      To prove a violation of 26 U.S.C. § 7206(2), the government must show that

the defendant (1) willfully and knowingly aided or assisted (2) in the preparation or

filing of a federal income tax return (3) that contained false material statements.

See 26 U.S.C. § 7206(2); United States v. Haynes, 573 F.2d 236, 240 (5th Cir.

1978). The defendant does not need to sign or prepare the return to be prosecuted

under this statute. United States v. Wolfson, 573 F.2d 216, 225 (5th Cir. 1978).


                                           4
           USCA11 Case: 20-10777           Date Filed: 06/14/2021       Page: 5 of 13



       Willfulness is a “voluntary, intentional violation of a known legal duty” that

does not require proof of evil motive or bad intent. United States v. Brown, 548

F.2d 1194, 1199 (5th Cir. 1977). This is generally shown through circumstantial

evidence, such as making false invoices or documents, concealing assets to hide

the source of income, and any other conduct that misleads or conceals. Id. at 1199

& n.14.

       There is sufficient evidence for the jury to have found Senat guilty beyond a

reasonable doubt for Counts 4 through 11. 1 The following evidence supports that

Senat aided or assisted in the preparation or filing of the tax returns in question.

For Count 4, de Jesus testified that Senat did her taxes, and evidence showed that

Senat’s name and PTIN were on her 2012 tax return that claimed false business

losses. For Counts 5 and 11, Leger testified that Senat did his taxes, and evidence

showed that Senat’s name and PTIN were on his 2013 and 2014 tax returns that

claimed false business losses. For Counts 6 and 10, Rovezzi testified that Senat

did his taxes, and evidence showed that Senat’s name and PTIN were on his 2013

and 2014 tax returns that claimed false business losses and AOC. For Counts 7

and 9, Ehman testified that Senat did her taxes, and evidence showed that Senat’s

name and PTIN were on her 2013 and 2014 tax returns that claimed false business



1
       Senat abandoned any challenge to Count 12 by failing to fairly raise the issue in his brief
on appeal.
                                                5
         USCA11 Case: 20-10777       Date Filed: 06/14/2021   Page: 6 of 13



losses. For Count 8, Culmer testified that Senat did her taxes, and evidence

showed that Senat’s name and PTIN were on her 2014 tax return that claimed false

business losses and AOC. Additionally, each preparer in the office had their own

clients, and Senat had the most. He was also the person that filed for an EFIN for

his business. Although Senat presented evidence that he may not have prepared

these tax returns because other preparers would use his PTIN, he does not need to

be the one who actually prepared and sent in the returns to be convicted under 26

U.S.C. § 7206(2). Even if he did not press “send,” just registering for a PTIN and

allowing someone else in his business to use his name and PTIN would count as

“assisting” in the preparation of tax returns. 26 U.S.C. § 7206(2); Wolfson, 573

F.2d at 225.

      Next, the following evidence shows that the tax returns contained statements

that Senat knew were false. The statements about private business losses and

college attendance were all false. He filed false education credits on his own

returns, showing that he knew how to claim the false education credits. It also

shows that he did not claim the same AOC credits on other people’s tax returns by

mistake. None of the clients asked for the false information to be on their return,

and none provided any documentation that would cause Senat to put the business

losses or claim the AOC on their returns.




                                            6
          USCA11 Case: 20-10777       Date Filed: 06/14/2021     Page: 7 of 13



      Much of the same evidence also supports that Senat knowingly and willfully

assisted in the preparation of tax returns. In particular, his name was listed as the

preparer for the tax returns in question, which is evidence that he knew about and

helped create the false returns. Additionally, the fact that he filed for false

education credits on his own tax returns suggests that he was willing to do so on

other returns. He also took classes on tax preparation through the IRS, suggesting

that he had the expertise to maximize the EITC on the tax returns in this case.

Also, he collected large fees without his clients’ knowledge, over $370,000 in

2014, which was deposited into a business bank account that he was the sole owner

of. Brown, 548 F.2d 1194, 1199 & n.14. This shows motive for assisting in

preparing fraudulent tax returns.

      There was also sufficient evidence to find Senat guilty of Count 2—i.e. theft

of government money. First, the money still belonged to the government because

it had not been cashed by the intended recipient, JetEx. Second, the money was

deposited into Senat’s personal account that only he had access to, which means

that he took the money for personal use. Third, the government presented evidence

that he deposited it on the same day that he deposited another personal check into

his account. Despite what Senat argues, there was no evidence presented that

anyone else ever withdrew or deposited money into his personal account where




                                           7
         USCA11 Case: 20-10777        Date Filed: 06/14/2021   Page: 8 of 13



JetEx’s check was deposited, but rather, only that others would withdraw funds

from Senat’s business account.

      Despite Senat’s argument about his signature not matching, Kahalani was

not certified as an expert, and the jury could determine if her evaluation of whether

the signatures matched was credible. Wilchcombe, 838 F.3d at 1188. Besides, she

testified that his signature on the other personal check that he deposited that day

did not exactly match either. Based on this evidence, the jury could find that Senat

endorsed both checks, even though his signatures did not match.

      Senat’s argument that it would have been impossible for him to steal the

check also fails. To convict under 18 U.S.C. § 641, the government does not have

to show how Senat obtained possession of the check. He just needed to knowingly

use the check for his own purpose. Wilson, 788 F.3d at 1309.

      Finally, Senat argues that his conviction on Count 2 was inconsistent with

the jury finding him not guilty of Counts 1 (fraudulent endorsement) and 3

(identity theft). However, the jury considers each count separately, so it was

possible for the jury to have reasonable doubt that Senat was guilty of Counts 1

and 3, but to find him guilty of Count 2. Rosenthal, 793 F.2d at 1229. This can be

explained by the jury having reasonable doubt that Senat was the one who forged

Howe’s signature (involving Counts 1 and 3) but nonetheless concluding that he




                                          8
          USCA11 Case: 20-10777       Date Filed: 06/14/2021    Page: 9 of 13



was guilty of Count 2 by depositing the check into his personal account in

violation of § 641 (theft of government money).

      Because the evidence supported Senat’s convictions, we reject these

arguments.



                                           II.

      We review the district court’s denial of a motion for a mistrial for abuse of

discretion. United States v. Saldarriaga, 987 F.2d 1526, 1531 (11th Cir. 1993).

The district court’s denial of a motion for a new trial is also reviewed for abuse of

discretion. United States v. Martinez, 763 F.2d 1297, 1312 (11th Cir. 1985).

      Federal Rule of Criminal Procedure 33(a) provides that a district court may

“grant a new trial if the interest of justice so requires.” Improper comments require

granting motion for a mistrial or new trial only “if the defendant’s substantial

rights are prejudicially affected.” United States v. Newsome, 475 F.3d 1221, 1227

(11th Cir. 2007). “This occurs when there is a reasonable probability that, but for

the remarks, the outcome of the trial would have been different.” Id. We “make

this determination in the context of the entire trial and in light of any curative

instruction.” Id. “[W]hen the record contains sufficient independent evidence of

guilt, any error was harmless.” Id. A partial acquittal “alone is telling proof that




                                           9
         USCA11 Case: 20-10777        Date Filed: 06/14/2021    Page: 10 of 13



[the defendant] was not prejudiced” by an improper remark. United States v.

Rodriguez, 765 F.2d 1546, 1560 (11th Cir. 1985) (quotation marks omitted).

      We have held that “[t]he voicing of potentially prejudicial remarks by a

witness is common, and any prejudice is generally cured efficiently by cautionary

instructions from the bench.” United States v. Delgado, 321 F.3d 1338, 1347 (11th

Cir. 2003) (quotation marks omitted). Such an instruction “purges the taint of a

prejudicial remark because a jury is presumed to follow jury instructions.” United

States v. Brown, 441 F.3d 1330, 1356 (11th Cir. 2006) (quotation marks omitted).

This is especially true when the district court acts “promptly and decisively.” See

United States v. Eubanks, 876 F.2d 1514, 1517 (11th Cir. 1989). “[W]hen a

district court gives a curative instruction, the reviewing court will reverse only if

the evidence is so highly prejudicial as to be incurable by the trial court’s

admonition.” Delgado, 321 F.3d at 1347 (quotation marks omitted).

      Senat fails to show that he was prejudiced by the witness’s statement

because the jury acquitted him of five of the counts against him, and there was

sufficient evidence to convict him of the remaining counts. Additionally, the

district court acted promptly to issue curative instructions, and there is no evidence

that they were insufficient. Therefore, the district court did not abuse its discretion

by denying Senat’s motion for mistrial and motion for new trial.

                                          III.


                                          10
         USCA11 Case: 20-10777       Date Filed: 06/14/2021   Page: 11 of 13



      We review the district court’s determination of the loss amount for clear

error. United States v. Cavallo, 790 F.3d 1202, 1232 (11th Cir. 2015). The

government has the burden to prove the losses attributed to the defendant by a

preponderance of the evidence. Id. The Guidelines do not require that the

sentencing court make a precise determination of loss. Id. “Instead, [a] sentencing

court need only make a reasonable estimate of the loss, given the available

information.” Id. (quotation marks omitted, alteration in original).

      “At sentencing, the district court may take into account conduct for which

the defendant was not charged or convicted, so long as the government proves such

conduct by a preponderance of the evidence.” Wilson, 788 F.3d at 1317. Where

the defendant challenges the loss amount calculation, the government must support

it “with reliable and specific evidence.” Id. at 1318.

      “When an appellant fails to challenge properly on appeal one of the grounds

on which the district court based its judgment, he is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”

United States v. King, 751 F.3d 1268, 1277 (11th Cir. 2014) (quotation marks and

alteration omitted). An appellant’s failure to plainly and prominently raise an issue

on appeal by not “devot[ing] a discrete, substantial portion of his argumentation to

that issue” abandons the issue. United States v. Jernigan, 341 F.3d 1273, 1283 n.8

(11th Cir. 2003) (determining that four passing references to an issue, including in


                                          11
         USCA11 Case: 20-10777       Date Filed: 06/14/2021     Page: 12 of 13



a sub-heading and in the summary of the argument, were insufficient to preserve

the issue for appellate review); see also United States v. Godwin, 765 F.3d 1306,

1319 n.5 (11th Cir. 2014) (“Because [the appellant’s] claims are not designated as

discrete issues in his brief to this Court and are not supported by legal authority

and substantive analysis, they are not properly before us.”).

      Senat does not challenge one of the two methods that the district court used

to calculate total loss, abandoning that issue. Therefore, we may affirm this issue

without reaching his arguments as to the court’s use of the extrapolation method.



                                         IV.

      The district court’s application of a sentencing enhancement for the

“defendant’s role as an organizer or leader is a factual finding that we review for

clear error.” United States v. Zitron, 810 F.3d 1253, 1261 (11th Cir. 2016)

(quotation marks omitted). In order to be clearly erroneous, the finding of the

district court must leave us with a “definite and firm conviction that a mistake has

been committed.” United States v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010)

(quotation marks omitted).

      The district court applies a two-level enhancement when a defendant is an

organizer, leader, manager, or supervisor in a criminal activity that involved at

least one participant. Zitron, 810 F.3d at 1261; U.S.S.G. § 3B1.1(c). “[T]he


                                          12
         USCA11 Case: 20-10777       Date Filed: 06/14/2021     Page: 13 of 13



assertion of control or influence over only one individual is enough to support a

§ 3B1.1(c) enhancement.” United States v. Phillips, 287 F.3d 1053, 1058 (11th

Cir. 2002) (quotation marks omitted, alteration in original).

      At the sentencing hearing, a former employee testified that Senat trained her

to falsify tax returns. She also testified that Senat would review the returns she

prepared and make further changes. Therefore, the district court did not clearly err

in applying a guidelines enhancement for being a leader of criminal activity.

Accordingly, we affirm.

      AFFIRMED.




                                          13